Citation Nr: 1545230	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-40 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 and from December 1979 to April 1980, with additional Reserves service from 1977 to 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The rating decision additionally denied entitlement to service connection for a right knee disorder. Although the Veteran submitted a timely notice of disagreement specifically disagreeing with the denial of service connection for her right knee and the denial to reopen her claim for service connection for a left knee disorder, in November 2009 she substantively appealed the left knee claim only.

The Veteran appeared and testified at an RO hearing in August 2014 before the undersigned Veterans Law Judge. A transcript of that hearing is contained in her virtual record.

This claim was previously before the Board in October 2014.  The Board reopened the claim of entitlement to service connection for a left knee disability, and remanded the issue for additional development, including obtaining records and a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The virtual record contains some service treatment and service personnel records.  In October 2014, the Board remanded this issue so that the Veteran's missing service treatment records could be obtained, and so that an accounting of her ACDUTRA and INACDUTRA dates could be determined.  The claims file contains a February 2015 letter from the Adjutant General's Department for Texas Military Forces, which noted that they did not have records for the Veteran at the Offices of the State Army Surgeon.  The record does not contain additional attempts to obtain her Reserve service treatment and personnel records, and does not contain a formal finding of unavailability for these records, if attempts to obtain them were exhausted.  On remand, additional attempts to obtain the records and/or a formal finding of unavailability should be completed.  

The Veteran testified that she received treatment for her knee at a VA facility in San Antonio starting in 1980.  Although the Board directed that VA treatment records prior to 2005 should be obtained, the record does not contain any VA treatment records prior to 2005 and does not contain any negative responses for earlier VA records.  On remand, if records prior to 2005 are not available/do not exist, then negative responses should be added to the claims file. 

The Board remand specifically directed that "for any federal records the RO/AMC is unable to obtain, the VA should follow appropriate follow-ups steps and, if necessary, issue a formal finding of unavailability for all federal records which cannot be obtained/found."  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified that she was granted SSA disability compensation for her knees in 2009.  The SSA disability records obtained since the October 2014 remand show that the Veteran was denied SSA disability in 2007.  

A June 1973 service treatment record noted the Veteran complained of shin splints.  The examination was unremarkable, and she was "advised how best to avoid these."  A February 1976 medical history does not include knee complaints, and the physical evaluation noted her lower extremities were normal.  A February 1988 medical history included a report from the Veteran that she had a "trick" or locked knee.  She elaborated, with difficult to read handwriting, that in November 1986 something happened to her left knee, and it appears to note that her ligaments were torn from her knee cap.  A February 1988 medical examination noted a normal evaluation of the lower extremities.  In May 1989, the Veteran was noted to be overweight, and therefore her reenlistment was delayed.  An undated form noted that the Veteran was to mail in a "girth/taping" to show weight loss after a second request for such evidence, but the Veteran had not submitted such evidence.  The form noted that the "case was closed" because she did not furnish evidence that she was losing weight.  

A PIES response from May 2009 noted that there were no line of duty records related to the Veteran's left knee condition in the available records.  

The Veteran was provided a VA examination in June 2015.  She reported that knee pain began in basic training and was treated with a wrap and profile.  She stated he was eventually able to pass a PT test and was on active duty for 4 years and in the reserves for 21 years.  The Board notes, that the Veteran was in the Reserves for 12 years.  She stated that her left knee "got really bad" right before she went to WellMed in 2005/6.  A March 2005 record from WellMed noted a diagnosis of degenerative joint disease of the left knee.  The VA examiner provided a negative nexus opinion, with the rational that her February 1976 medical history was silent for knee complaints, and that her in-service (including Reserve service) examinations did not include a diagnosis of a knee disability, and that her first visit documenting knee pain was in 2005.

A September 2015 addendum opinion noted that her records were "silent for a knee injury while on active duty service, including her 1976 medical history.  The examiner again noted that the first documented complaint of knee pain was from 2005, which was 30 years after active service and 19 years after her Reserves service.

In the October 2014 remand, the Board directed that the VA examiner take into account the extent of the Veteran's active and Reserve service and her complaint of disability due to "wear and tear" in providing the nexus opinion.  

Current records do not include treatment records prior to 2005; however, the March 2005 x-ray showed left knee cupping of the tibial plateau with sclerosis and significant medial spur with milder patellofemoral and lateral spurs.  An October 2005 VA treatment record noted that she has left knee swelling and instability for 20 years (1985), with no history of trauma.  X-rays showed bone-on-bone latera joint space narrowing and marked tri-compartmental arthrosis in both knees.  She had severe left degenerative joint disease in the October 2005 x-ray.  As the VA examiner's opinion was based on when the Veteran first complained of knee pain, but did not address that x-rays from that year revealed "marked" and "severe" findings, as well as statements that her left knee had swelling and instability since 1985, the Board finds that an additional opinion is required which addresses the Veteran's complaint of ongoing wear and tear from active and Reserve service as the cause of her knee disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated her for her left knee disability prior to 2005 (to include Dr. Southcross and Dr. Acosta -who were mentioned during her Board hearing).  Of particular interest are records for treatment in the 1980s, as was alluded to in her Board testimony (a VA facility in San Antonino, Texas).  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow his the opportunity to obtain and submit those records for VA review.

2.  Determine all of the Veteran's ACDUTRA and INACDUTRA dates and obtain any outstanding Reserve service records.  If her Reserve service records are unobtainable, a formal finding of unavailability should be inserted in the virtual record. 

3.  After all available records are obtained schedule the Veteran for a VA examination.  Access to virtual records must be made available to the examiner.

After review of the record, and interview and examination with the Veteran, the examiner should answer the following:

Is it at least as likely as not (a 50/50 probability or greater) that the Veteran's current left knee disability is due to her active and Reserve service? 

The Veteran has argued that the wear and tear of her service resulted in her current knee disability.  The examiner should note her 1976 complaint of shin splints, the 1988 indication of a left knee problem, and the indication of her weight impacting her knees.  The examiner should address her entire service history and her employment history in the examination report.  The record includes statements that her left knee disability renders her unemployable.  The examiner should address her employability as well.

The examiner must provide a detailed explanation for any opinion provided.  If the examiner is unable to provide the opinion requested, he/she must fully explain why such an opinion could not be obtained.

4.  After completing all indicated development, the RO/AMC should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




